[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                         DECEMBER 30, 2009
                                                          THOMAS K. KAHN
                            No. 09-11230                       CLERK
                        Non-Argument Calendar
                      ________________________

                 D. C. Docket No. 07-02396-CV-BBM-1

BRENDA EDWARDS,


                                                          Plaintiff-Appellee,

                                 versus

NIAGARA CREDIT SOLUTIONS, INC.,
a New York corporation

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                          (December 30, 2009)


Before CARNES, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Niagara Credit Solutions, Inc., a debt collection agency subject to the

provisions of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692–1692p,

appeals the district court’s order awarding $33,036.00 in attorney’s fees to Brenda

Edwards.

                                         I.

      On September 28, 2007, Brenda Edwards filed a complaint against Niagara

Credit Solutions, Inc. alleging that messages Niagara left on her answering

machine violated §§ 1692e(11) and 1692d(6) of the Fair Debt Collection Practices

Act. She sought an award of statutory damages, costs, and attorney’s fees. On

November 13, 2008, the district court granted summary judgment in favor of

Edwards after concluding, among other things, that Niagara’s messages violated

those provisions and that the company was not protected by the bona fide error

defense, an affirmative defense available to debt collectors under the Act. See 15

U.S.C. § 1692k(c). On February 9, 2009, the district court awarded Edwards

$33,036.00 in attorney’s fees. The Fair Debt Collection Practices Act allows a

prevailing plaintiff to recover “a reasonable attorney’s fee as determined by the

court.” See § 1692k(a)(3).

      In a separate appeal, Niagara challenged the district court’s determination

that it was not protected by the bona fide error defense. In Edwards v. Niagara

                                         2
Credit Solutions, Inc., 584 F.3d 1350 (11th Cir. 2009), we affirmed the district

court’s grant of summary judgment in favor of Edwards, concluding that Niagara

was not protected by the bona fide error defense because its violation of the Act

was intentional and did not constitute a bona fide error. See id. at 1353–54. In

this appeal, Niagara is challenging the district court’s award of attorney’s fees to

Edwards. Niagara does not contest the amount of Edwards’ award but rather

asserts that Edwards was not entitled to attorney’s fees because it was protected by

the bona fide error defense. We have already decided that issue against Niagara.

Accordingly, we affirm the district court’s order awarding Edwards attorney’s

fees.

        AFFIRMED.




                                          3